 In theMatter ofE. R. SQUIBB & SONS,EMPLOYERandINTERNATIONALCHEMICAL WORKERS UNION, AFL,PETITIONERCase No. 2-RC-60.-Decided April 13, 19.4.8Proslcauer, Rose, Goetz & Mendelsohn,byMr. Howard Lichtenstein,of New York City, for the Employer.Messrs. T. E. BoyleandJohn McEntee,of Newark, N. J., for thePetitioner.Rothbard, Harris & Oxf eld,byMr. Samuel L. Rothbard,of Newark;N. J., andMr. Joseph B. Wright,of Philadelphia, Pa., for theIntervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on January 8, 1948, before Robert Silagi, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.fUpon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERE. R. Squibb& Sons isengaged in the business of manufacturing anddistributing drugs, chemicals, pharmaceuticals, biologicals, and homenecessities.It has its principal office in New York City. It operatesa plant at Brooklyn, New York, a second plant at New Brunswick,New Jersey, and a third plant, known as the Long Island City plant,at Queens, New York, which is the principal plant involved in thisproceeding.During the past year the Employer purchased through its New YorkCity office raw materials valued in excess of $1,000,000, approximately50 percent of which was shipped to the Employer from pointsoutsidethe State of New York.During the same period the Employer manu-factured products valued in excess of $1,000,000, more than 50 percentof which was shipped to points outside the State of New York.The Employer admits and we find that it is engaged incommercewithin the meaning of the National Labor Relations Act.77 N L. R. B., No. 14.84 E. R. SQUIBB & SONSII.THE ORGANIZATIONS INVOLVED85The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Gas, Coke & Chemical Workers of America, herein calledthe Intervenor, is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.As noted above, the Employer operates a plant at Brooklyn, NewYork.On February 25, 1947, over a year ago, Local 196, charteredby the Petitioner, was certified as the bargaining representative forguards at the Employer's Brooklyn plant.'Thereafter, the Employerand Local 196 entered into a contract for guards at the Brooklyn plant,effective from May 1, 1947, for 1 year with a renewal clause.Local 138, chartered by United Gas, Coke & Chemical Workers ofAmerica, CIO, the Intervenor herein, has been certified as bargainingrepresentative for production and maintenance employees at theBrooklyn plant,' and contracts with the Employer on their behalf.In 1947, the Employer opened a new plant in Long Island City, theplant involved in this proceeding.The Employer transferred some ofthe employees from the Brooklyn plant to the Lou,- Island plant, in-cluding some guards.The Employer has recognized no bargainingrepresentative for employees at the Long Island plant.The Employer questions, under Section 9 (b) (3) of the Act, thecompetency of the Petitioner to seek certification, and the authority ofthe Board to certify the Petitioner, as the representative of a unit ofproduction and maintenance employees at the Employer's Long Islandplant, because a Local chartered by the Petitioner is the certified repre-sentative of guards at the Employer's Brooklyn plant.Section 9 (b) (3) of the Act 3 specifically precludes certificationof any union as representative of a unit of guards if such union is1Cases Nos 2-R-7047 and 2-R-7238, consolidatedThis certification issued before th.+effective date of the amendments to the Act2Hatter of E R Squibb ,cf Sons,67 N L R B 5573Section 9 (b) of the Act providesThe Board shall decide in each case whether, in order to assure to employees the fullestfreedom in exercising the rights guaranteed by this Act, the unit appropriate for the pur-poses of collective bargaining shall be the employer unit, craft unit, plant unit, or subdivisionthereofProvided,That the Board shall not . . . (3) decide thatany unitisappro-puate for such purposes if it includes, together with other employees, any individual em-ployed as a guard to enforce against employees and other persons rules to protect propertyof the employer or to protect the safety of persons on the employer's premises ; but no labororganization shall he certified as the representative of employees in a bargaining unit of788886-49-vol 77-7 86 _ DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliated, directly or indirectly, with another union which admits non-guards to membership.The Act, however, does not bar the converse,certification of a union as representative of a unit of production andmaintenance employees just because that union happens to be affiliateddirectly or indirectly with a union already representing guards.4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties at the hearing, that all production and maintenance employeesat the Employer's Lou- Island City plant, including cafeteria em-ployees, but excluding office and clerical employees, boiler room em-ployees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with E. R. Squibb & Sons, NewYork City, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Second Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented by International Chemical. WorkersUnion, AFL, or by United Gas, Coke & Chemical Workers of America,CIO, for the purposes of collective bargaining, or by neither.MEMBERS REYNOLDS and GRAY took no part in the consideration ofthe above Decision and Direction of Election.guards if such organization admits to membership, or is affiliated directly or indirectlywith an organization which admits to membership, employees other than guards. [Italicssupplied ]4If the Petitioner, Local 196, or any other affiliate should now seek a new certificationfor a guard unit, a quite different question would arise.